Citation Nr: 1012629	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), rated as 10 percent 
disabling for the period from January 15, 2004, to July 5, 
2007, and as 30 percent disabling since July 6, 2007.

8.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.

9.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 
1988, and from January 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence sufficient to reopen the 
previously denied claims of entitlement to service 
connection for bilateral ankle and lumbar spine disabilities 
had not been received, granted noncompensable service 
connection for GERD, effective January 15, 2004, denied 
service connection for ulcers and an acquired psychiatric 
disorder, and denied increased ratings for the Veteran's 
right and left knee disabilities.  By a December 2005 rating 
decision, the RO increased the disability rating for the 
Veteran's GERD from 0 to 10 percent disabling, effective 
January 15, 2004, increased the disability rating for the 
Veteran's right knee from 10 to 20 percent disabling, 
effective January 15, 2004, and otherwise confirmed and 
continued the denials in the May 2004 rating decision.  

By a March 2008 rating decision, the RO increased the 
disability rating for GERD to 30 percent, effective July 6, 
2007.  As the increased ratings do not represent a total 
grant of benefits sought on appeal, the claims for increase 
remain before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to service connection for an 
acquired psychiatric disability is REMANDED to the RO via 
the Appeals Management Center and is discussed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  The claims for service connection for lumbar spine and 
bilateral ankle disabilities were previously denied in July 
1997 and November 2002 rating decisions.  The Veteran was 
notified of the decisions but did not perfect an appeal of 
either decision.  

2.  Since the July 1997 and November 2002 decisions, the 
evidence received with respect to the claim for service 
connection for a left ankle disability is new, in that it 
was not previously considered by decision makers.  The 
evidence, however, is largely cumulative, and not material, 
as it does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection 
for a left ankle disability.

3.  Since the July 1997 and November 2002 decisions, the 
evidence received with respect to the claims for service 
connection for lumbar spine and right ankle disabilities is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also 
material because it raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for lumbar spine and right ankle disabilities.

4.  The Veteran's lumbar spine disability first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.   

5.  The Veteran's right ankle disability (degenerative joint 
disease) developed at least in part as a result of his 
service-connected left knee disability.

6.  The Veteran does not have a DSM-IV compliant diagnosis 
of PTSD, or any other psychiatric disorder that has been 
related to his active service, or to any incident therein.  

7.  The Veteran does not have a current diagnosis of ulcers 
attributable to medication prescribed for his service-
connected knee disabilities.

8.  Throughout the pendency of the appeal, the Veteran's 
right knee disability (patellofemoral syndrome) has been 
manifested by subjective complaints of pain, locking, 
instability, stiffness, weakness, fatigability, and 
intermittent swelling, and objective findings of tenderness 
to palpation, subluxation of the patella, slight 
instability, popping, minimal degenerative changes, 
extension to 0 degrees, and flexion limited at most to 110 
degrees.  There is no ankylosis or dislocation of semilunar 
cartilage.

9.  Throughout the pendency of the appeal, the Veteran's 
left knee disability (patellofemoral syndrome) has been 
manifested by subjective complaints of pain, instability, 
giving way, weakness, fatigability, locking, and popping, 
and objective findings of extension to 0 degrees, flexion 
limited to 120 degrees, no more than slight instability, and 
minimal degenerative changes.  There is no ankylosis, 
dislocation, or locking.

10.  Throughout the pendency of the appeal, the Veteran's 
GERD has been productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
and substernal pain.  These symptoms have been productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The July 1997 and November 2002 rating decisions that 
denied the claims for service connection for lumbar spine 
and bilateral ankle disabilities are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received to 
reopen the claim for service connection for a left ankle 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen 
the claims for service connection for lumbar spine and right 
ankle disabilities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

4.  A lumbar spine disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).
 
5.  The Veteran's right ankle disability is secondary to his 
service-connected left knee disability.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006 & 2009). 

6.  Ulcers were not incurred in or aggravated by the 
Veteran's active service, and are not proximately due to or 
the result of, or aggravated by, his service-connected 
bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 1112(a), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

7.  The criteria for a rating in excess of 20 percent for 
pain, locking, and effusion of the right knee joint have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Code (DC) 5258 (2009).

8.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of flexion of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5256, 5258-62 (2009).

9.  The criteria for a separate 10 percent evaluation for 
slight instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 
5257 (2009).

10.  An initial 30 percent rating for GERD is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.114, DC 
7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of 
notice for reopening claims.  Although the Veteran was not 
specifically provided notice pertaining to the requirements 
of Kent, the Board finds that the Veteran did receive notice 
sufficient to satisfy the requirements outlined in that 
case.  Specifically, the Veteran was notified as to the 
reason for the denial of his claims for service connection 
for a lumbar spine disability and for bilateral ankle 
disabilities at the time July 1997 and November 2002 denials 
(no evidence demonstrating that either the claimed ankle or 
back disabilities were in any way related to his active 
service), and again in the May 2004 rating decision 
currently on appeal.  

The May 2004 rating decision not only told the Veteran what 
constitutes new and material evidence but also advised him 
of the reasons for the previous denials of his claims for 
service connection and what evidence was needed in order to 
be considered new and material.  

The Veteran was given ample time to respond to that notice 
and provide evidence that relates to the previously 
unestablished facts, prior to the readjudication of those 
claims in the January 2006 statement of the case.  In 
addition, given the favorable disposition with respect to 
the Board's decision to reopen the claim of entitlement to 
service connection for a lumbar spine disability, the Board 
concludes that there is no prejudice to the Veteran with 
respect to the Board's reopening of that claim.

Next, notice with respect to the claims of entitlement to 
service connection for ulcers and an acquired psychiatric 
disorder was provided to the Veteran in February 2004, prior 
to the initial AOJ decision in May 2004.  The content of the 
notice fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  His claims were subsequently readjudicated after 
providing the Veteran with an opportunity to respond to the 
notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, the Veteran was 
not provided notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that a disability rating and an 
effective date for the award of benefits will be assigned if 
benefits are granted.  However, given the denial of the 
Veteran's claims for service connection, any questions as to 
a disability rating or effective date are moot.  

With respect to the Veterans' claims for increased ratings 
for his right and left knee disabilities, the United States 
Court for Veterans Appeals (veteran's court or Court) had 
held that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, 
overturning the requirement that VA provide notice that the 
claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard 
to potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the 
Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claims.  Nevertheless, the Board 
has considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive 
prejudice framework set forth in Sanders, it did not find 
fault with the analysis for determining whether a VCAA 
notice error affected the essential fairness of the 
adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such 
error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the 
notice was not frustrated.  See Sanders, 487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, 
(1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In the February 2004 letter VA notified the Veteran that he 
should submit evidence showing that his service-connected 
knee disabilities had worsened in severity.  He was also 
told that he could substantiate the claims with a statement 
from his doctor, containing the physical and clinical 
findings, the results of any laboratory tests or X-rays, and 
the dates of the examinations and tests.  He was also 
instructed that he may submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disabilities 
had become worse.  

The February 2004 letter also informed the Veteran as to 
what evidence VA was responsible for obtaining, and what 
evidence VA would help the Veteran get.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to this claims for increased 
ratings for his knee disabilities under the VCAA in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

The Veteran's appeal for an increased initial rating for 
GERD arises from his disagreement with the initial rating 
assigned following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran with respect to this claim.

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this 
time.  The Veteran either had actual knowledge or a 
reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication.  
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims 
with appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, 
the Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  VA and all available private treatment records 
are in the record.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  Thus, VA has made every reasonable effort to obtain 
all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When 
a claim is one to reopen a finally decided claim, however, 
VA is not obligated to provide a medical examination or 
obtain a medical opinion until new and material evidence has 
been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). 
Because the Veteran has failed to submit new and material 
evidence to reopen his claim for service connection for 
bilateral ankle disabilities, VA was not obligated to 
provide him with a medical examination.

With respect to the claims of entitlement to service 
connection for a lumbar spine disability and an acquired 
psychiatric disorder, the Veteran's service treatment 
records do not show complaints of or treatment for either 
the back or psychiatric problems.  As there is no evidence 
of a disability of the lumbar spine or a psychiatric 
disorder in service, and there is no probative evidence that 
either of the claimed disorders may be associated with the 
appellant's active service, the facts of this case do not 
meet the criteria to warrant a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2009).  

The Veteran, has, however, been afforded VA examinations 
with respect to both of these claims.  The examinations were 
thorough and consistent with the Veteran's treatment 
records.  Accordingly, the examinations were adequate and 
may be considered in deciding the claims.

In addition, the Veteran was provided VA examinations with 
respect to his knee and GERD disabilities in March 2004 and 
February 2008.  In October 2009 testimony before the Board, 
the Veteran stated that neither his knee nor GERD 
disabilities had worsened since the date of the most recent 
examinations.  Accordingly, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board acknowledges that the Veteran's representative has 
argued that the February 2008 knee and GERD examinations 
were inadequate because the Veteran's claims file was not 
available for review at the time of the examinations, and 
that new examinations are therefore in order.  Despite that 
a claim for an increased rating must be reviewed in relation 
to the history of the disability (38 C.F.R. § 4.1), there is 
no requirement that a claims folder be reviewed in 
conjunction with the examination, provided the examiner took 
into account the relevant history.  

The reports of examination in this case are adequate, in 
that the examination report indicates that the examiner was 
able to review the electronic medical record, the examiner 
considered an accurate history related by the Veteran, and 
the examinations captured the Veteran's present levels of 
disability, as is the primary concern with an examination 
regarding a claim for an increased rating.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, the February 2004 examinations did include a 
review of the Veteran's claims file, and thus were 
undertaken with consideration of the history of the 
Veteran's disabilities.  Because the history of the 
Veteran's disabilities has been considered in the 
adjudication of the claims throughout the pendency of the 
appeal, the board concludes that additional development by 
way of another examination would be redundant and 
unnecessary. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claims of entitlement 
to service connection for lumbar spine and bilateral ankle 
disabilities in July 1997 and November 2002 rating 
decisions, respectively.  At the time of the denials, the RO 
found that there was no probative evidence demonstrating 
that the Veteran sustained injuries to the lumbar spine or 
ankles in service, or that his claimed disabilities were 
otherwise related to his active service, and the claims were 
denied.  

In the November 2002 rating decision, the RO, in addition to 
denying the claim of entitlement to service connection for 
bilateral ankle disabilities on the merits, also declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a lumbar spine disability, for the 
same reason given at the time of the July 1997 decision.

Although in the May 2004 rating decision currently on appeal 
the RO declined to reopen the previously denied claims, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the July 1997 
and November 2002 decisions became final because the Veteran 
did not file a timely appeal of either decision.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in January 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements indicating his belief that his lumbar 
spine and ankle disabilities were attributable to the in-
service fall off of the ladder.  

His service treatment records showed that in April 1992, the 
Veteran fell down a ladder and subsequently complained of 
bilateral knee injuries.  His records did not demonstrate 
that he injured his lumbar spine or either ankle during this 
fall, or at any other time during active service.

None of the post-service treatment records of record at the 
time of the July 1997 decision pertained to the lumbar spine 
or ankles.

At the time of the November 2002 decision, post-service 
treatment records showed that in August 2000, the Veteran 
complained of low back pain for the last 5 years, with 
occasional numbness of the legs.  The assessment was low 
back pain with radiculopathy.  X-ray examination of the 
lumbar spine, however, was normal.  The physician did not 
offer an opinion as to whether the Veteran's back pain was 
related to his active service.  None of the post-service 
treatment records of record at the time of the November 2002 
decision pertained to the ankles.

Newly received evidence includes clinical records dated from 
June 2000 to November 2009, which show that the Veteran 
periodically complained of low back pain, beginning in June 
2000.  An undated private treatment record diagnosed the 
Veteran as having lumbar sprain and sciatica that was felt 
to be causally related to "the accident."  It is unclear to 
which accident this assessment refers, as on the date of 
treatment, the Veteran reported a history of a 1992 
motorcycle accident where he injured his back, and also a 
fall during service in 1993.  The nonspecificity 
notwithstanding, the reviewing clinician noted that both 
injuries were aggravated by his Naval service.

The only clinical records pertaining to the ankles are dated 
in February 2009.  At that time, the Veteran complained of 
right ankle pain that had grown worse in the last few years.  
The pain was reportedly aggravated by walking.  The Veteran 
stated that he had been placing more weight on the right 
lower extremity due to left knee pain and that he felt that 
doing such had aggravated his right ankle symptoms.  
Physical examination of both ankles revealed normal range of 
motion.  

Range of motion testing of the right ankle was productive of 
pain, whereas range of motion testing of the left ankle was 
not.  X-ray examination of the right ankle revealed 
degenerative joint disease.  The physician noted that the 
degenerative changes present in the right ankle appeared to 
have worsened due to the length of time the Veteran had 
borne more weight on the right side.  His right ankle 
complaints were therefore felt to be related to the left 
knee disability.  

Newly received evidence also includes a March 2004 report of 
VA examination of the spine, as a result of which the 
Veteran was diagnosed with chronic lumbar strain.  The 
examiner did not comment as to whether the Veteran's lumbar 
strain was related to his active service.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that lumbar spine 
and ankle disabilities first manifested in service, or are 
otherwise related to his active service, and several lay 
statements.  The lay statements attest to the Veteran having 
sustained an injury of the lumbar spine in service.  
Specifically, the Veteran's friends and former fellow 
servicemen recalled that the Veteran was a strong and robust 
individual prior to his military service, and that since his 
military service he had suffered with debilitating back 
pain.

With respect to the claim of entitlement to service 
connection for a lumbar spine disability, the Board finds 
that the undated medical record relating the Veteran's 
lumbar sprain to his active service, at the very least by 
aggravation, constitutes evidence that is both new and 
material, as the opinion suggests that the Veteran's lumbar 
spine disability is related to bodily trauma sustained in 
active service.  The opinion has been presumed credible for 
the purpose of determining whether to reopen the claim. 

 The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  Accordingly, the claim for 
service connection for a lumbar spine disability is 
reopened.  

Similarly, the Board finds that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a right ankle disability has been received.  
The February 2009 medical record relating the Veteran's 
right ankle disability to his service-connected left knee 
disability constitutes evidence that is both new and 
material, as the opinion suggests that the Veteran's right 
ankle disability was caused or aggravated by his service-
connected left knee disability.   The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  
Accordingly, the claim for service connection for a right 
ankle disability is reopened.  

As pertains to the left ankle disability, however, the Board 
finds that new and material evidence sufficient to reopen 
the claim has not been received.  The additionally submitted 
clinical records show only that the Veteran has normal, 
pain-free range of motion of the left ankle.  These records 
accordingly do not show that the Veteran has a current left 
ankle disability attributable to his active service.  
Accordingly, the additionally submitted clinical records are 
largely cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a left 
ankle disability.  The claim for service connection for a 
left ankle disability therefore cannot be reopened on the 
basis of this evidence.  38 C.F.R. § 3.156(a).  

Neither may the claim for service connection for a left 
ankle disability be reopened on the basis of the statements 
submitted by the Veteran.  These statements are new but not 
material.  The Veteran, as a layperson without ostensible 
medical expertise, is not competent to opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  

The Veteran has testified that doctors had related the knee 
and ankle disabilities, but the record shows that physicians 
have only relate the right ankle disability to the service 
connected knee disability.

While the Veteran can attest to his symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to determine that his alleged left ankle 
disability was incurred in or aggravated by service.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision 
on this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for a left ankle 
disability that was not before the RO in November 2002, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  

The Board finds that new and material evidence with respect 
to the claim of entitlement to service connection for a left 
ankle disability has not been submitted.  The new evidence 
does not show that the Veteran has a left ankle disability 
that was incurred or aggravated during his period of active 
service, or that he has a left ankle disability that is 
otherwise related to his active service.  Therefore, the new 
evidence is not material.  Thus, the claim for service 
connection for a left ankle disability is not reopened and 
the benefits sought on appeal remain denied.  

As the Board has determined that new and material evidence 
with respect to the claims for service connection for a 
lumbar spine disability and a right ankle disability has 
been received, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the May 2004 
rating decision on appeal, the RO's denial included a 
decision on the merits.  The statement of the case also 
provided the Veteran with the laws and regulations 
pertaining to consideration of the claims on the merits.  
Additionally, the discussion in the rating decision, 
statement of the case, and supplemental statement of the 
case considered the appellant's claims on the merits.  Also, 
the Veteran has provided arguments addressing his claims on 
the merits.  The Board therefore finds that, given that the 
RO addressed the merits of the claims and the Veteran had 
adequate notice of the applicable regulations, he would not 
be prejudiced by the Board's review of the merits of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, including arthritis and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The provisions of 38 C.F.R. § 3.310 were amended during the 
course of this appeal.  The current version of the 
regulation provides that VA will not concede aggravation 
without medical evidence created prior to the aggravation 
that shows a baseline of the aggravated disability.  
38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely "retroactive effects."  If applying the new 
provision would produce such "retroactive effects," VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, subsequent 
to the effective date of the liberalizing law under 
38 U.S.C. § 5110(g), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of 
the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  
33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The new version of 38 C.F.R. § 3.310 is more restrictive 
than the old, and raises the possibility of prohibited 
retroactive effects.  The old version will be applied in 
this decision.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence").

A.  Lumbar Spine

In numerous written statements submitted in support of his 
claim, and in his October 2009 hearing testimony, the 
Veteran described injuring his low back at the same time he 
injured his knees, that is, when he fell down a ladder in 
1992.  Although he did not seek treatment for his low back 
at the time of the injury, his low back had continued to 
bother him ever since the injury.  Alternatively, he asserts 
that his lumbar spine disability is related to a 1992 motor 
vehicle accident.  

The Veteran's service treatment records demonstrate numerous 
complaints related to the knees but are silent as to any 
complaints regarding the low back or lumbar spine.  

An October 1992 report of a motor vehicle accident in which 
the Veteran was involved shows that the Veteran complained 
of left knee pain but denied experiencing back pain.  
Examination of the lumbar spine was normal.

The Veteran acknowledges that his service treatment records 
do not demonstrate low back complaints.  

Post-service clinical records are silent as to any mention 
of a back disability until June 2000.  At that time, the 
Veteran reported a history of having injured his back in 
service, in the same fall in which he had injured his knees.  
He acknowledged at that time that he had not sought 
treatment for back pain in service.  Over the last 4 years, 
he had noticed a worsening of his back pain and occasional 
numbness of his feet.  Physical examination revealed 
tenderness on forward flexion of the back and even more so 
on hyperextension.  

Lateral bending on the right side was uncomfortable.  
However, straight leg raising was negative and Patrick's 
maneuver did not reproduce pain.  His hips could be rotated 
freely.  The assessment was low back pain of unclear 
etiology.  The physician noted that his complaints did not 
sound like discogenic disease and might be "nothing more 
than" fibromyalgia.  However, other possibilities needed to 
be excluded.

The next record pertaining to back pain is dated in August 
2000, when the Veteran sought VA treatment.  At that time, 
he complained of low back pain for the last 5 years, with 
occasional numbness of the legs.  The assessment was low 
back pain with radiculopathy.  X-ray examination of the 
lumbar spine, however, was normal.  The physician did not 
offer an opinion as to whether the Veteran's back pain was 
related to his active service.  

The Veteran underwent VA orthopedic evaluation in October 
2003.  At the time of the evaluation, he complained of lower 
back pain with numbness in the right lower extremity.  He 
stated that occasionally his right leg would go numb, 
causing him to fall over when he got up.  He additionally 
stated that if he sat for too long, his legs and feet would 
go numb.

Physical examination of the lumbar spine revealed decreased 
flexion.  Straight leg raising was possible to 85 degrees, 
although the Veteran was noted to grimace.  Modified 
straight leg raising was okay.  On lateral bending, some 
lumbar paraspinal muscle relaxation was noted.  He was able 
to walk on his heels and toes.  No diagnosis related to the 
low back was rendered.  Similarly, no opinion as to whether 
the Veteran's complaints were related to his active service 
was offered.

Private chiropractic treatment records dated from November 
2003 to February 2004 show frequent treatment for complaints 
of lumbar pain that the Veteran attributed to his active 
service.  An undated record shows that the Veteran's lumbar 
sprain and sciatica were felt to be causally related to "the 
accident."  It is unclear to which accident this assessment 
refers, as on the date of treatment, the Veteran reported a 
history of a 1992 motorcycle accident where he injured his 
back, and also a fall during service in 1993.  The 
nonspecificity notwithstanding, the reviewing clinician 
noted that both injuries were aggravated by the extensive 
time spent standing during naval service.

In March 2004, the Veteran underwent VA examination of the 
spine, as a result of which he was diagnosed with chronic 
lumbar strain.  The examiner did not comment as to whether 
the lumbar strain was related to active service.

The next record of a complaint of back pain is dated in 
October 2005.  At that time, the Veteran was noted to 
complain of chronic back pain for which he was not 
interested in receiving medication.  No opinion as to 
whether the Veteran's complaints were related to his active 
service was offered.

Subsequent records dated to November 2009 show continued 
assessments of lumbar pain with radiation into the left 
lower extremity.  None of these records, however, relate the 
Veteran's lumbar spine disability to his active service.

The Veteran submitted several statements from friends and 
former fellow servicemen recalling that he Veteran was a 
strong and robust individual prior to his military service, 
but that since his military service he had suffered with 
debilitating back pain.  While each of these individuals 
indicated that they had later been informed of his injury, 
none stated that they had been aware of the back injury at 
the time it occurred.

As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints.  Degmetich v. Brown, 104 F. 
3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope 
of the examination or review, as well as the relative merits 
of the expert's qualifications and analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

Although the Veteran's chiropractor related his lumbar spine 
disability to his active service, the Board concludes that 
this opinion is of limited probative value.  The opinion was 
based upon information provided by the Veteran, namely that 
he injured his back twice in service:  the first time in an 
April 1992 fall off a ladder, and the second time in an 
October 1992 motor vehicle accident.  There is no indication 
that in rendering this opinion, the chiropractor reviewed 
the contemporaneous medical records.  

Significantly, the contemporaneous treatment records show 
that the Veteran did not report experiencing any back pain 
at the time of the April 1992 fall, and that he specifically 
denied experiencing lumbar pain at the time of the October 
1992 motor vehicle accident.  Moreover, physical examination 
at the time of the motor vehicle accident revealed no 
abnormalities of the lumbar spine.  

Given that the Veteran did not report lumbar pain at the 
time of either incident, and actually denied it at one 
point, the Board finds that the Veteran's later statements 
attesting to back pain at those times are of limited 
credibility and thus of limited probative value.  There is 
no evidence indicating that the Veteran himself felt that 
his back disability was possibly related to an injury 
sustained in service for more than 8 years after the 
injuries.  Because the chiropractor's opinion was based upon 
statements the Board has determined are of limited 
credibility, the Board must, necessarily, conclude that the 
opinion is of limited probative value.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (holding that the Board may reject a 
medical opinion only if the Board rejects the statements 
upon which the opinion was based as lacking credibility). 

In this case, the most probative evidence is against a nexus 
between military service and the Veteran's current lumbar 
spine disability.  Thus, service connection is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim, in addition to those submitted on his behalf.  

The Veteran and his friends and family members are competent 
to give evidence about what he experienced and they 
observed.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran and his friends and family members are competent 
to report that he has had a lengthy history of back pain, 
but, as noted, they are not competent to provide a medical 
opinion regarding the etiology.  The friends and family 
members had no personal knowledge of an in-service injury of 
or continuity of symptoms beginning at the time of such an 
injury.

While the Veteran and his friends and family members contend 
that an injury in service resulted in his current lumbar 
spine disability, the Board has determined the Veteran's 
statements to be of limited credibility.  Regardless, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not provided a sound 
opinion making this connection.  Thus, the Veteran's lay 
assertions, in addition to those of his friends and family 
members, are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates 
that the Veteran's lumbar spine disability first manifested 
many years after service and is not related to his active 
service or to any incident therein.  As the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a lumbar spine disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Right Ankle

In numerous statements submitted in support of his claim, 
and in his hearing testimony, the Veteran described injuring 
his right ankle at the same time he injured his knees, when 
he fell down a ladder in 1992.  Although he did not seek 
treatment for his right ankle at the time of the injury, his 
right ankle had continued to bother him ever since the 
injury.  Alternatively, he asserts that his right ankle 
disability developed as a result of his service-connected 
left knee disability.  

The Veteran's service treatment records demonstrate numerous 
complaints related to the knees but are silent as to any 
complaints regarding the right ankle.  

The Veteran acknowledges that his service treatment records 
do not demonstrate right ankle complaints.  

The first clinical evidence of a right ankle disability of 
record is dated in February 2009.  At that time, the Veteran 
complained of right ankle pain that had grown worse in the 
last few years.  The pain was reportedly aggravated by 
walking.  The Veteran stated that he had been placing more 
weight on the right lower extremity due to left knee pain 
and that he felt that doing such had aggravated his right 
ankle symptoms.  

Physical examination of both ankles revealed normal range of 
motion.  Range of motion testing of the right ankle was 
productive of pain, whereas range of motion testing of the 
left ankle was not.  X-ray examination of the right ankle 
revealed degenerative joint disease.  

The physician noted that the degenerative changes present in 
the right ankle appeared to have worsened due to the length 
of time the Veteran had borne more weight on the right side.  
His right ankle complaints were therefore felt to be related 
to the left knee disability.  

While no physician has specifically related the Veteran's 
right ankle disability to the injury allegedly sustained in 
service, his private physician has related his right ankle 
disability to his service-connected left knee disability.  
Based upon the February 2009 record of treatment, it 
appears, at the very least, that the Veteran's right ankle 
degenerative changes are secondary to increased weight-
bearing on the right lower extremity, as a result of pain 
associated with the service-connected left knee disability.

As the Veteran's right ankle disability has been determined 
by his treating physician to at least in part be related to 
his service-connected left knee disability, the Board 
concludes that service connection for a right ankle 
disability is warranted. 

The evidence is in favor of the claim for service connection 
for a right ankle disability, service connection is granted.  
38 U.S.C.A. § 5107(b).

D.  Ulcers

The Veteran contends that he developed ulcers as a result of 
the medications prescribed to relieve pain associated with 
his service-connected bilateral knee disabilities.

The Veteran's service treatment records show that he 
underwent EGD examination in April 1995, in association with 
complaints of gastrointestinal problems that were felt to 
possibly be related to a history of nonsteroidal anti-
inflammatory drug (NSAID) use secondary to knee pain.  
Endoscopy was essentially normal; no ulcers were visualized.  
However, at the time of the examination, the Veteran had not 
taken any NSAIDS.  Accordingly, it was felt that he had 
possible NSAID-induced gastropathy when on NSAIDs.  

The Veteran was not diagnosed with ulcers at any time during 
his active service.

Post-service treatment records show that the Veteran has 
been diagnosed with gastroesophageal reflux disease (GERD) 
secondary to NSAIDs prescribed for his service-connected 
knee disabilities.  He has been service-connected for his 
GERD.  

The Veteran underwent VA gastrointestinal examination in 
March 2004 and February 2008.  He did not appear for upper 
gastrointestinal examinations scheduled at either 
examination, which might have shown ulcers.  

He has not been diagnosed with ulcers since his separation 
from service.

The Board notes that at his October 2009 hearing before the 
Board, the Veteran stated that he had undergone upper 
gastrointestinal examination at Duke Medical Center and that 
the associated report of examination was not of record.  
Significantly, the Veteran did not state whether he was 
diagnosed with ulcers at the time of the examination, and 
despite ample opportunity, he has not provided VA with any 
information regarding when the examination took place.  The 
Board reminds the Veteran that the duty to assist is not a 
"one-way street."  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Even had the Veteran been diagnosed with ulcers related to 
medications prescribed for his service-connected knee 
disabilities, however, because he has already been service-
connected for GERD, he would not be entitled to a separate 
compensable rating for the ulcers alone.  See 38 C.F.R. § 
4.114 (2009).  

Significantly, the Veteran himself acknowledged at the time 
of his October 2009 hearing before the Board that the 
symptomatology related to his alleged ulcers was 
indistinguishable from the symptomatology related to his 
GERD.  When questioned as to whether he had been treated for 
ulcers, the Veteran stated, "[y]es.  I mean, that's, I've 
been in the emergency room and it's all related, three times 
this year for radiating pain across my chest and just, you 
know, general stomach discomfort."  

Because the symptoms related to his alleged ulcers are 
considered in determining the appropriate disability rating 
for his GERD, even if there was a diagnosis of ulcers of 
record, a separate compensable rating for ulcers would 
amount to impermissible pyramiding. 38 C.F.R. § 4.14 (2009).

While the Veteran has complained ulcers, he is not reporting 
a contemporaneous diagnosis of this disability (other than 
the already service-connected GERD) and he is not competent 
to relate symptomatology allegedly related to ulcers to 
service or a service-connected disability, and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient to 
establish service connection.  Cf. Jandreau v. Nicholson, 
492 F.3d 1372, 1374 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding a medical nexus between military service and alleged 
ulcers.  Thus, service connection on a direct basis is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Nor is service connection on a secondary basis warranted, as 
the evidence of record does not support a finding that the 
Veteran has symptomatology attributable to ulcers, distinct 
from his GERD, that were caused or aggravated by medication 
prescribed for his service-connected knee disabilities.  

As the preponderance of the evidence is against the 
Veteran's claims for service connection for ulcers, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

A.  Right and Left Knee Disabilities

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and 
evaluation of a knee disability under both of those codes 
does not amount to pyramiding.  However, a separate rating 
must be based on additional compensable disability.  38 
C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level 
of limitation of flexion and a compensable level of 
limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated 20 percent 
disabling under DC 5299-5258.  38 C.F.R. § 4.71a, DC 5258.  
His left knee disability is rated 10 percent disabling under 
DC 5299-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2009).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" as follows:  the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in 
this case, the musculoskeletal system, and the last two 
digits will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  
38 C.F.R. §§ 4.20, 4.27 (2009).  In this case, the RO 
determined that the diagnostic code most analogous to the 
Veteran's right knee disability is DC 5258, which pertains 
dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, DC 
5258.  For the left knee, the RO determined that the 
diagnostic code most analogous to the Veteran's left knee 
disability is DC 5260, which pertains limitation of flexion 
of the leg.  38 C.F.R. § 4.71a, DC 5260.  

Diagnostic Codes 5003, which pertains to degenerative 
arthritis, 5261, which pertains to limitation of extension 
of the leg, and 5257, which pertains to subluxation or 
lateral instability, and 5258, which pertains to dislocation 
of semilunar cartilage, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5003, 5257, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula) and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, the treatment records and the 
March 2004 and February 2008 reports of VA examination do 
not demonstrate any objective finding ankylosis of the 
either knee.  Additionally, no treatment record or report of 
VA examination demonstrates genu recurvatum or any 
impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261 
(limitation of extension of the leg), a zero percent rating 
is warranted for extension limited to 5 degrees; a 10 
percent rating is warranted for extension limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran underwent orthopedic evaluation in October 2003.  
At the time of the evaluation, he reported experiencing 
constant bilateral knee pain graded as 8 on a scale from 1 
to 10.  His symptoms reportedly worsened with cold, damp 
weather, and his pain was aggravated as a result of walking.  
X-ray examination revealed no evidence of arthritis.  He 
additionally described cracking of his knees.  The ranges of 
motion of the Veteran's knees were not recorded.

Clinical records dated from November 2003 to March 2004 show 
that the Veteran continued to report bilateral knee pain, 
for which he wore braces on each knee.  At no time during 
this period were the ranges of motion of the Veteran's knees 
recorded.

The Veteran underwent VA examination of his knees in March 
2004.  At the time of the examination, the Veteran described 
experiencing constant bilateral knee pain for which he took 
no prescribed medication.  The Veteran was observed to walk 
without the use of an assistive device and to exhibit 
excessive pain behavior.  When the Veteran was distracted, 
the range of motion of his knees measured 0 degrees 
extension to 135 degrees flexion, bilaterally.  There was 
crepitation on the range of motion of both knees.  There was 
joint line effusion present on the right knee, and 
tenderness on patellar compression.  On the left knee, there 
was no joint line tenderness or effusion, although there was 
pain on patellar compression.  The examiner noted that X-ray 
examination in October 2003 had not revealed arthritis of 
either knee.  X-ray examination was not repeated at the time 
of the March 2004 examination.  

The diagnosis was bilateral chondromalacia.  The examiner 
determined that the Veteran had limitation in prolonged 
standing and climbing stairs as a result of his bilateral 
knee disabilities.  However, range of motion testing had 
revealed no clinical evidence of further limitation due to 
further loss of motion, incoordination, or weakness.  There 
was no evidence or documentation of flare up, and limitation 
during flare up could not be quantified, and further 
limitation after repetitive motion could not be ascertained.  
There was no evidence of further limitation due to further 
loss of motion due to pain, weakness, or lack of endurance 
following repetitive use.  

In April 2004, the Veteran submitted several lay statements 
written on his behalf by friends and family members.  Each 
of the individuals attested to the discomfort caused by the 
Veteran's knee disabilities, as evidenced by his inability 
to walk or stand for prolonged periods, and his limping.  
Each individual further described how the Veteran was no 
longer able to engage in the sporting activities he once 
enjoyed as a result of his knee disabilities.  None of the 
individuals specifically mentioned the range of motion of 
the Veteran's knees.

In an April 2004 statement, the Veteran himself described 
significant knee swelling following heavy use of his knees.

Clinical records dated from March 2004 to February 2008 
demonstrate continued complaints of bilateral knee pain.  
These records show that in April 2005 the range of motion of 
the Veteran's knees was not restricted.  In October 2005, he 
was noted to have "full" range of motion of both knees.  The 
range of motion of the knees was not otherwise recorded 
during this time period.

The Veteran underwent an additional VA examination of the 
knees in February 2008.  At the time of the examination, the 
Veteran stated that since the last examination in March 
2004, he had experienced increased bilateral knee pain and 
episodic knee pain.  He described the pain as constant, 
occurring on a daily basis, and as sharp and aching in 
nature.  The pain rated a 7 out 10 on the right, and a 6 out 
of 10 on the left.  His current treatment consisted of 
stretching exercises and icing, with partial relief.  He 
reported flare ups of knee pain 1 to 2 times per month, for 
each knee.  Flare ups on average lasted for one day.  He 
described a flare up as being manifested by increased pain 
and swelling.  The Veteran estimated that in the last 12 
months, he had missed approximately two weeks of work due to 
knee pain.

Physical examination of the right knee revealed no atrophy 
of the quadriceps muscles.  There was tenderness along the 
joint line, medially greater than laterally.  There was no 
evidence of effusion.  Range of motion revealed extension to 
10 degrees and flexion to 130 degrees, with crepitus.  Pain 
occurred at 10 to 20 degrees extension, and 120 to 130 
degrees flexion.  There was no additional limitation of 
motion following repetitive range of motion testing.

Physical examination of the left knee revealed no atrophy of 
the quadriceps muscles.  There was tenderness along the 
medial joint line.  There was no evidence of effusion.  
Range of motion revealed extension to 10 degrees and flexion 
to 130 degrees.  Pain occurred at 10 to 20 degrees 
extension.  There was no additional limitation of motion 
following repetitive range of motion testing.

X-ray examination revealed minimal degenerative changes, 
bilaterally.

The diagnosis was patellofemoral syndrome with degenerative 
changes, bilaterally.

In October 2009 testimony before the Board, the Veteran 
described experiencing constant bilateral knee pain for 
which he was unable to take pain medication due to his 
gastrointestinal disorder.  He stated that he experienced 
swelling of the knees only episodically, most typically when 
it was raining.  He stated that both knees popped when he 
walked, and that they crunched when he bent down.  He 
described the pain as equivalent in both knees.

Clinical records dated in November 2009 show that the 
Veteran complained of left knee pain.  He described the pain 
as constant, and as aching and sharp in nature.  He stated 
that the numerical pain scale fluctuated between 3 and 8 out 
of 10.  Associated symptoms included weakness, locking, and 
popping.  Range of motion testing of the knees revealed 0 
degrees extension, bilaterally, right knee flexion to 110 
degrees, and left knee flexion to 120 degrees.  Range of 
motion testing of the right knee was productive of pain, 
whereas range of motion testing of the left knee was not.

There are no further records pertaining to the knees.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  With 
the exception of one occasion, on VA examination in February 
2008, on each examination, the Veteran had full extension of 
the knees, or extension to zero degrees.  Because the 
Veteran had full extension to 0 degrees in November 2009, 
the Board concludes that the restriction of 10 degrees 
extension seen on examination in February 2008 was a 
temporary exacerbation, and that throughout the pendency of 
the appeal, the Veteran's extension overall has been full.  
Extension to zero degrees warrants a noncompensable 
evaluation.  Accordingly, the Veteran is not entitled to a 
higher  rating for either knee under Diagnostic Code 5261.  
Similarly, the evidence does not support a higher rating 
under Diagnostic Code 5260.  Flexion limited at most to  110 
and 120 degrees, respectively, does not warrant a higher 
rating under Diagnostic Code 5260.  Even an additional 10 
percent loss of functionality does not meet the criteria for 
higher ratings.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261. Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-2004 
is not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under 
either of Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran has been shown on X-ray examination to have 
minimal osteoarthritis in both knees.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003. Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor 
joint groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is 
considered a major joint.  In this case, the Veteran has 
noncompensable limitation of motion of both his right and 
left knees.  However, the Veteran has been granted  20 and 
10 percent disability ratings under diagnostic codes 
predicated upon limitation of motion (DCs 5258 and 5260, 
respectively).  Because the Veteran is already in receipt of 
disability ratings under diagnostic codes predicated upon 
limitation of motion, he is not entitled to separate 10 
percent ratings under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment 
with moderate recurrent subluxation or lateral instability.  
A 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Under 38 C.F.R. § 4.31, where the criteria for a 
compensable rating under a Diagnostic Code are not met, and 
the schedule does not provide for a zero percent evaluation, 
as in DC 5257, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2009).

Clinical records dated from October 2003 to March 2004 do 
not show that the Veteran complained of instability of the 
left knee.  

On VA examination in March 2004, the Veteran complained of 
pain and weakness of the left knee.  Physical examination, 
however, revealed no ligamentous instability.  

In April 2004, the Veteran submitted several lay statements 
written on his behalf by friends and family members.  Each 
of the individuals attested to the instability of the 
Veteran's knees, noting that he was required to wear 
bilateral knee braces on a daily basis.

In an April 2004 statement, the Veteran himself described 
experiencing instability of the left knee for which he was 
required to wear a knee brace.  He stated that his left knee 
occasionally locked and buckled, causing him to fall.

Clinical records dated from March 2004 to February 2008 
demonstrate numerous complaints of left knee instability.  
The Veteran specifically complained of buckling of the left 
knee.  These records show that the Veteran wore bilateral 
knee braces.  Testing for instability, however, was not 
conducted during this period.

The Veteran underwent an additional VA examination of the 
left knee in February 2008.  At the time of the examination, 
he reported episodic instability, greater on the right than 
on the left.  He stated that he wore bilateral knee braces 
on a daily basis, intended to increase his knee stability.  
He was wearing both braces at the time of the examination.  
Physical examination, however, revealed no ligamentous 
instability.  

In October 2009 testimony before the Board, the Veteran 
described experiencing bilateral knee instability, as a 
result of which he was required to wear bilateral knee 
braces on a daily braces.  He described the instability as a 
giving way sensation, and noted that his knees occasionally 
buckled.  The instability was greater on the right than on 
the left.  He stated that he had been experiencing bilateral 
knee instability since the early 1990's.

Clinical records dated in November 2009 show that the 
Veteran complained of left knee weakness and locking.  
Testing for instability was not conducted at that time.

There are no further clinical records pertaining to the left 
knee.

While there is no clinical evidence of left knee ligamentous 
instability in this case, the Board finds that the Veteran's 
left knee disability is consistent with non-ligamentous 
instability and giving way of the knee.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating for slight instability of the left knee.  In 
addressing whether he is entitled to a rating higher than 10 
percent, the Board finds that he is not, as there is no 
clinical evidence of instability.  A left knee that appears 
stable on examination may not be found to equate to moderate 
instability.  

With respect to the right knee, the records shows that the 
Veteran wore a right knee brace for added knee stability and 
that his right knee disability was manifested by frequent 
locking, giving way, and buckling of the right knee.  
Physical examination of the right knee, however, has 
consistently revealed no ligamentous instability.  Although 
it is clear that the Veteran's right knee disability is thus 
manifested by instability and locking, the Board finds that 
he has already been compensated for these symptoms by the 20 
percent disability rating under DC 5258.  To also grant a 
separate rating for the left knee under 5257 in this case 
would thus amount to impermissible pyramiding.  38 C.F.R. § 
4.14 (2009).  Additionally, given that examination 
throughout the pendency of the appeal has revealed no 
evidence of ligamentous instability, the Board finds that 
the Veteran's right knee instability does not qualify as 
"severe," and that he is therefore not entitled to a rating 
higher than 20 percent for instability of the right knee 
under DC 5257.

The Board now turns to the final applicable diagnostic code, 
DC 5258.  Diagnostic Code 5258 provides for a single maximum 
rating of 20 percent where there is dislocation of semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  The Veteran is already in receipt 
of a 20 percent rating under DC 5258.  As DC 5258 does not 
provide for a rating higher than 20 percent, DC 5258 cannot 
serve as a basis for an increased rating for the right knee.  

Next, while the Veteran has complained of occasional locking 
and effusion of his left knee, he is not entitled to a 
separate 20 percent rating under this diagnostic code.  The 
Veteran experiences only occasional locking and effusion of 
the left knee.  Whereas the Veteran experiences frequent 
locking of the right knee, and effusion in his right knee 
has been observed by examining physicians, such has not been 
observed with respect to his left knee.  The symptomatology 
of the left knee, although similar, is not as severe as the 
symptomatology of his right knee.  Accordingly, the Board 
concludes that the Veteran does not meet the criteria for a 
20 percent rating under DC 5258.  In addition, the Veteran 
is already compensated for the locking and instability of 
the left knee by the 10 percent disability rating under DC 
5257.  To also grant a separate rating for the left knee 
under 5258 in this case would thus amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2009).  

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected right 
and left knee disabilities manifest with instability and 
painful motion.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected right knee disability has 
warranted no more than a 20 percent disability rating 
throughout the pendency of the appeal, and that the 
Veteran's left knee has warranted a 10 percent disability 
rating for arthritis with painful limitation of motion and a 
10 percent disability rating for slight instability, but no 
more, throughout the pendency of the appeal.  All reasonable 
doubt has been resolved in favor of the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  GERD

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in 
the instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD.  
This disorder is rated under the criteria for evaluating 
digestive disorders in VA's Schedule for Rating 
Disabilities, specifically, DCs 7303-7813.  The RO evaluated 
his disorder as 10 percent disabling for the period from 
January 15, 2004, to July 5, 2007, and as 30 percent 
disabling since July 6, 2007, under DC 7346, which pertains 
to hiatal hernias.  The Board can find no other more 
appropriate code to use in rating this disability.  As he 
has not been diagnosed with any other gastrointestinal 
disorder, no other diagnostic codes are applicable in this 
instance.  38 C.F.R. § 4.114, DCs 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348.

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran contends that the symptomatology associated with 
his GERD, including dysphagia, regurgitation, heartburn, and 
chest pain, warrant a higher rating.  He specifically 
asserts that his chest pain, which has been determined on 
numerous occasions to be non-cardiac in origin, is 
sufficient to warrant the grant of an increased rating for 
the period prior to July 6, 2007.

Historically, clinical records associated with the Veteran's 
active service show that he consistently complained of 
heartburn and regurgitation.  Endoscopy dated in April 1995 
shows that he was found to have NSAID-induced 
gastroesophageal reflux.

There are no post-service treatment records pertaining to 
gastrointestinal problems dated prior to the March 2004 VA 
examination.  However, records dated in October 2003 show 
that the Veteran had been hospitalized with chest pain to 
rule out a cardiac condition.  Cardiovascular examination 
had revealed no abnormalities.

At the time of the March 2004 VA examination, the Veteran 
reported a lengthy history of gastrointestinal problems, 
including heartburn and reflux, that had ultimately been 
diagnosed during service as related to medications 
prescribed for his service-connected knee disabilities.  He 
stated that he had not received any treatment for his 
gastrointestinal problems since his discharge from service.  

He denied a history of hematemesis, melena, or hematochezia, 
and denied a history of esophageal dilatation due to 
esophageal spasm or disease.  His current weight was 225 
lbs.  There had been no significant change in his weight.

Physical examination revealed a soft abdomen with mild 
epigastric tenderness.  Bowel sounds were normoactive and 
there was no edema.  Cardiovascular examination was normal.  
The diagnosis was GERD.

An upper GI series was requested to evaluate the severity of 
the Veteran's reflux symptoms, as he had not undergone 
examination since 1995.  The Veteran, however, did not 
report for the scheduled examination.

Shortly after the VA examination, the Veteran sought private 
medical treatment for his GERD.  At the time of undergoing 
evaluation, the Veteran reported a several-year history of 
recurring symptoms consisting of spasmodic coughing which 
was relatively nonproductive, a frequent globus sensation in 
the throat, and a feeling of accumulated mucous.  He 
described often having a tickling sensation in the throat.  
He had a long history of dyspepsia for which he had been 
taking Aciphex.

Examination revealed a well developed, well-nourished, 
mildly overweight male in no acute distress.  Otoscopy 
revealed both eardrums to be normal in appearance and 
mobility.  He demonstrated excellent ability to Valsalva.  
Anterior rhinoscopy showed mild congestion responding well 
to Phenylephrine spray.  Orophrayngeal examination was 
benign.  Laryngoscopy was accomplished through the right 
nasal opening.  He had moderate edema and erythema of the 
interarytenoid area.  The true vocal cords were normal in 
appearance and mobility.

Based upon the above, the examining physician determined 
that there was a high likelihood that the Veteran's reflux 
was affecting the larynx.  She noted that the Veteran was 
already on a dose of 20 mg of Aciphex.  She suggested that 
he increase that dose and add an H2 blocker such as Zantac 
in the afternoon.

In April 2004, the Veteran submitted several lay statements 
written by friends and family members in support of his 
claim.  Each of the individuals described noticing the 
Veteran's frequent gastrointestinal discomfort, manifested 
by belching and regurgitation.

In a personal statement submitted in April 2004, the Veteran 
described experiencing severe stomach and acid reflux 
problems.  He stated that he constantly regurgitated his 
foot and burped every few minutes.  

There is no further mention of the Veteran's 
gastrointestinal condition until the Veteran's August 2005 
hearing before a Decision Review Officer at the RO.  At the 
time of the hearing, the Veteran reported that he 
experienced constant burping and regurgitation.  He stated 
that he felt as though he had a lot of phlegm in his system.  
He described having been treated for bronchitis after reflux 
had gotten into his lungs, causing bronchitis.  He also 
described experiencing a very sharp pain across his chest 
that had been determined to be non-cardiac in origin.  When 
discussing his bilateral knee disabilities, the Veteran 
noted that he had been instructed by his physicians to lose 
weight in effort to alleviate the stress on his knees.  He 
estimated that since his separation from service, he had 
lost approximately 40 to 45 pounds as a result of conscious 
effort.

VA clinical records dated in September 2005 show that the 
Veteran's current weight was 222 lbs.  He was instructed to 
exercise between 3 and 7 times per week.

The next record of treatment pertaining to GERD is not dated 
until July 2007.  At that time, the Veteran sought follow up 
treatment for a chronic problem with reflux, upset stomach, 
and bloating.  He stated that his medication was not 
helping.  Physical examination revealed slight tenderness to 
palpation of the left upper quadrant of the abdomen.  Bowel 
sounds were normoactive.  

The assessment was GERD, uncontrolled.  He was advised to 
increase his medication dosage.

The Veteran underwent an additional VA gastrointestinal 
examination in February 2008.  At the time of the 
examination, the Veteran stated that he had been taking 
Omeprazole for the past 7 years, with a worsening of 
symptoms over the years.  Current symptoms included nausea, 
belching, substernal burning pain, and regurgitation.  He 
stated that he was unable to eat spicy foods as a result of 
his disability, and that his disability interfered with his 
ability to sleep.

Diagnostic testing revealed no evidence of H. pylori.  Blood 
cell counts were normal; there was no evidence of anemia.  
The impression was severe GERD with breakthrough symptoms on 
maximum dosage of a protein pump prohibitor.  

The next and final mention of GERD of record is during the 
Veteran's October 2009 hearing before the Board.  The 
Veteran at that time testified that his current 
gastrointestinal symptoms included continuous belching.  He 
stated that he had a lot of difficulty keeping food down, 
and that approximately three times per week he ended up 
throwing up his breakfast.  He additionally described 
experiencing frequent bouts of diarrhea and chest pain for 
which he had sought medical attention on numerous occasions, 
only to be informed that the chest pain was non-cardiac in 
nature.  He also testified that he had lost a significant 
amount of weight, going from approximately 250 lbs to his 
current weight of 220 lbs.  He state that his weight had 
fluctuated over the years, but that the largest fluctuation 
had been between 215 and 220 lbs.  He stated that he was 
currently taking the maximum dosage of Omeprazole possible.  
The medication was helpful, although he continued to 
experience burning in his throat.

The record reflects that the Veteran experiences more or 
less constant symptoms related to GERD despite being on the 
maximum possible dosage of medication, including belching, 
pyrosis, regurgitation, and substernal pain that has 
consistently been determined to be related to his 
gastrointestinal disorder.  These symptoms are productive of 
considerable impairment of health.  Although the RO 
determined that a 30 percent disability rating was 
appropriate only as of July 6, 2007, a review of the record 
reflects that the Veteran has been reporting symptoms 
consistent with a 30 percent rating since the effective date 
of service connection.  Accordingly, giving the Veteran the 
benefit of the doubt, the Board finds that he is entitled to 
a rating of 30 percent under DC 7346, and that he has been 
so throughout the pendency of the appeal.  

A higher rating of 60 percent is not warranted, as the 
evidence does not reflect material weight loss, hematemesis 
or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
While the Veteran testified in October 2009 that he had lost 
a significant amount of weight as a result of his 
gastrointestinal disorder, this statement is not credible, 
given that the record otherwise reflects that his weight 
loss has been a conscious effort undertaken to alleviate 
stress on his knees.  The Veteran continues to be employed 
in a productive capacity, despite that the nature of his 
work and the current state of the economy allow for his 
employment for only approximately 6 months of the year.  For 
these reasons, the Board finds that an initial rating in 
excess of 30 percent is not warranted.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected GERD 
manifests with pyrosis, regurgitation, and substernal pain 
that has consistently been determined to be related to his 
gastrointestinal disorder.  As discussed in the preceding 
section, these symptoms are contemplated by the rating 
criteria.  Hence, the criteria for referral for 
consideration of an extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected GERD has warranted a 30 percent 
disability rating, but no more, throughout the pendency of 
the appeal.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  In 
October 2009 testimony before the Board, the Veteran stated 
that he was currently working as a government contractor.  
Due to the current state of the economy, and the nature of 
the work that he did, there was not a lot of work available.  
He estimated that he worked approximately 6 months of the 
year.  His limited employment was not in any way related to 
his service-connected disabilities.  He has not contended, 
and the evidence of record does not demonstrate, that his 
service-connected disabilities, either singly or in 
conjunction, prohibit him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  Accordingly, the 
Board concludes that the Veteran in this case has not raised 
a claim of entitlement to a TDIU rating and that referral 
for a TDIU rating is therefore not warranted.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left ankle 
disability has not been submitted.  The claim is therefore 
denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ankle 
disability.  To that extent the claim is allowed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lumbar 
spine disability.  To that extent the claim is allowed.

Service connection for a lumbar spine disability is denied.

Service connection for a right ankle disability is granted.

Service connection for ulcers is denied.

A rating in excess of 20 percent for a right knee disability 
is denied.

A rating in excess of 10 percent for arthritis with painful 
limitation of motion of the left knee is denied.

A separate 10 percent rating for slight instability of the 
left knee is granted.

An increased initial rating of 30 percent for GERD is 
granted.


REMAND

The Veteran claim for service connection for an acquired 
psychiatric disability was developed as one for service 
connection for posttraumatic stress disorder.  The claim was 
denied in large part because of findings that he did not 
meet the criteria for a diagnosis of PTSD.  During the 
pendency of this appeal, the Court issued its decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009); holding that 
when a Veteran submits a claim for service connection he is 
claiming service connection for the symptoms of a disability 
regardless of how those symptoms are diagnosed.    

In the instant case, the Veteran is claiming service 
connection for a disability as the result of military sexual 
trauma.  VA outpatient treatment records have provided 
equivocal findings of PTSD, but on VA examination, the 
examiner found that the Veteran did not meet the criteria 
for that diagnosis.  VA treatment records created subsequent 
to the most recent VA examination contain assessments of a 
depressive disorder, possible substance induced mood 
disorder, and PTSD related to military sexual trauma.  This 
last assessment was apparently based on positive PTSD 
screens.  

The Veteran and a number of friends and family have reported 
changes in his behavior in service and since, although his 
reports of decreased performance following the alleged 
trauma are not supported by the service personnel records.  
Further examination is needed to obtain a current opinion as 
to whether he meets the criteria for the diagnosis of PTSD, 
whether there is evidence of behavior changes in response to 
the claimed military sexual trauma, and whether the Veteran 
has any other psychiatric disability related to that trauma 
or other disease or injury in service.  

Accordingly, this case is remanded for the following:

1.  The Veteran should be afforded a new 
VA psychiatric examination by a 
psychologist or psychiatrist to 
determine whether he has PTSD related to 
military sexual trauma, or whether he 
has any other psychiatric disability 
related to that trauma or other disease 
or injury in service.

The examiner should review the claims 
folder and note such review in the 
examination report or addendum.  All 
indicated testing should be conducted.

The examiner should note all current 
psychiatric disabilities.  If PTSD is 
diagnosed, the examiner should specify 
the stressor supporting the diagnosis.  
If the stressor consists of military 
sexual trauma or other personal assault, 
the examiners should provide an opinion 
as to whether the record contains 
evidence of behavior changes in response 
to the stressor.

If any other acquired psychiatric 
disability is found, the examiner should 
provide an opinion as to whether the 
disability at least as likely as not (50 
percent probability or more) had its 
onset in service or was otherwise the 
result of military sexual trauma or 
other disease or injury in service.

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the Veteran is competent to 
report symptoms, injuries, and history; 
and that his reports must be considered 
in formulating the opinion.

If an opinion cannot be provided without 
resort to speculation, the examiner 
should provide a reason why this is so.  
The examiner should also note whether 
there is additional evidence that if 
obtained would permit him or her to 
provide the necessary opinion, or 
whether the inability to provide an 
opinion is due to the limits of current 
medical knowledge.

2.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the appeal to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


